Citation Nr: 1504690	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  01-02 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a systemic disorder to include mixed connective tissue disease (MCTD) and systemic lupus erythematosus (SLE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1969 to January 1971.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied service connection for MCTD.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for both MCTD and SLE is warranted as the claimed disorders were initially manifested by recurrent symptoms during active service.   

In his March 2001 Appeal to the Board (VA Form 9); December 2008 Appeal to the Board (VA Form 9); an undated Appeal to the Board (VA Form 9) received in December 2009,  and an undated Appeals Hearing Options form received in December 2009, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The requested Board hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

